Colcock, J.
The mode of proceeding by attachment is a peculiar one, and we are, therefore, to examine the act for our direction in every particular. There is no authority in any of the acts relating to domestic attachments to levy opt books of accounts, so as to create a lien on the debts which appear by them to be due the absconding debtor. It is observed, that by the foreign attachment act, they are expressly mentioned, and authority is given to the attaching creditor to sue for and recover the debts, to give receipts, &c. none of which provisions are made in the acts which relate to domestic attachments, and which are indispensably necessary to effect the purpose of attaching the debts by attaching the books. The purposes of the law also'shew that they were not in the contemplation of the legislature; for the acts are intended to stop such moveables as an absconding debtor would be likely to carry away; and, therefore, the words used in the acts, “negroes, goods, chattels and effects;” all of which may be attached. It is then only necessary to consider, whether the creditor, who summoned the persons indebted to the absent debtor, shall receive the debts so due to him. And in the case before us there can be no doubt on that subject. ■ The attachment of the Lawtons was levied in the hands of these persons and they were summoned as garnishees, and have made their returns. These debts are then to be condemned in their hands, for the particular benefit of the creditor who calls them into court as garnishees. ■ This *340point was decided in the much contested case of the famous ■ George Forrest, who so mysteriously departed from this state in 1811.
Clarice for the motion.
i contra.
The motion is granted.